Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17136906 filed on 12/29/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 12/20/2021 is acknowledged.
Allowable subject matter 
Claims 2-3 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Boles et al.  (US 2021/0399143).
inter alia, the step of: “wherein the first anode electrode on the semiconductor substrate includes an active-portion electrode, and a peripheral electrode spaced from the active-portion electrode on the second anode electrode side of the active-portion electrode, and the first end is an end of the peripheral electrode on the second anode electrode side”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boles et al.  (US 2021/0399143) in view of Senoo et al. (US 2018/0240792).
Regarding Independent claim 1, Boles et al. teach a semiconductor device comprising:

    PNG
    media_image1.png
    445
    698
    media_image1.png
    Greyscale

 a semiconductor substrate (Fig. 1, element 12); 
a first anode electrode (Fig. 1, element 32) disposed on the semiconductor substrate; and 
a second anode electrode (Fig. 1, element 34) spaced from the first anode electrode on the semiconductor substrate around (considered around the length and width direction) the first anode electrode, 
wherein at least any of a first end (see annotated figure above) of the first anode electrode on a second anode electrode side and a second end (see annotated figure above) of the second anode electrode on a first anode electrode side is covered with a SiN film (Fig. 1, element 20, paragraph 0039 discloses element 20 can comprise of any suitable dielectric and paragraph 0087 discloses silicon nitride as a dielectric. Accordingly, it would have been obvious to choose silicon nitride as a dielectric for element 20).

Senoo et al. teaches a semiconductor device comprising a SInSiN layer (semi insulative silicon nitride layer) in paragraph 0058.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Boles et al. according to the teachings of Senoo et al. with the motivation to provide a protection film and/or regulate to a desired resistivity level (paragraph 0058).
	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813